RobiNSON, J.,
delivered the opinion of the Court.
This cause was heard and submitted to the Court below, upon the demurrer to the bill of the complainants. It is *35insisted, however, on the part of the appellants, that the demurrer was withdrawn and answer filed, before the order was passed overruling the same and granting the writ of injunction.
In the view we take of the case, this question is altogether immaterial. The 102d section of Article 16, of the Code, provides that a party withdrawing a demurrer without leave of the Court, “ shall pay to the opposite party the sum of ten dollars and the costs thereof, and be in contempt until the said sum of money and costs are fully paid.” Now, if the demurrer was withdrawn, it was without leave of the Court, and the defendants became liable, not only for the fine and costs, but are declared to be in contempt until the same “ are fully paid.” Being thus in contempt of Court, they attempted to file their answer to the bill, and their right to do so, is the first question to be decided.
It is laid down as a general rule, by Lord Chief BaroN Gilbert, that a party in contempt is never to be heard, by motion or otherwise, until he has fully purged his contempt and paid the costs. Gil. For. Rom., 102; 1 Daniel’s Chan. Prac., 488. And in Lord Newman vs. Osbadiston, 2 Pro. P. C., 276, where a defendant was in contempt for not putting in his examination pursuant to an order of the Court, afterwards in order to avoid a writ of sequestration, moved that further process of contempt be stayed, upon his undertaking to pay in a week’s time, what should appear to be due the plaintifij but .the Court refused to allow him to make the motion until he had cleared the contempt.
It was also held in Hewitt vs. McCartney, 13 Vesey, 560, that a mortgagor, defendant to a bill of foreclosure, being in contempt, could not move under the statute of 7 George II, chapter 20, for a reference to the master, to take an account of the principal and interest due; other authorities might be cited if necessary, all affirming the general principle, that a party in contempt will not be heard by motion or otherwise, until he lias relieved himself of the contempt.
*36We are of opinion, therefore, that the defendants being in contempt, by non-payment of the fine and costs imposed by the Code upon the withdrawal of the demurrer, had no right to file their answer, and that the Court committed no error in passing upon the bill and exhibits, without considering the answer which had been filed. It does appear, however, that the fine and costs were paid on the 20th of July, before the appeal was taken, and the answer will therefore be considered in so far as to entitle the defendants to the' right of appeal from the order granting the writ of injunction. The motion to dismiss the appeal must therefore be overruled.
But it is insisted in the next place, that assuming all the averments in the;bill to be true, the complainants have a complete remedy at law for damages, and that no case is presented for the interference of a Court of Equity by writ of injunction.
The bill is filed by the Trustees of Goshen Meeting-house, and David W. Arnold and Gustavus W. Hobbs, in behalf of themselves as well as all the ministers and preachers of the Methodist Episcopal Church in the United States.
It alleges that Ignatius Pigman, on the 14th of August, 1790, conveyed unto certain trustees and their successors, a lot of ground containing one acre of land, “ including a certain edifice built and set apart for Divine worship therein by a society of Christians, called Methodists.” That since the execution of said deed, for a period óf more than seventy years, the said “ meeting-house ” has been in the use and occupancy and under the control of the ministers and .preachers of said society, “a voluntary, unincorporated, religious association.”
That , the trustees, complainants, are the regular successors of the trustees mentioned in the deed of trust, and that the said Arnold and Hobbs are the ministers and preachers duly appointed to have pastoral charge of said “ meeting-house; ” and that shortly after they had entered upon the discharge of their duties, the defendants and others in concert with, them, not members of said religious society, commenced an *37unauthorized and unjustifiable use and occupancy of said meeting-house, whereby they have hindered, obstructed, interrupted and interfered with said ministers in the due progress and prosecution of their duties.
That these disturbances have emboldened evil disposed persons to impede and obstruct the Gospel work of said ministers, by stirring up prejudices and hostility against them, threatening to take said church entirely from their control, &e. And that without the aid of a Court of Equity they will suffer an indefinite continuance of the burdens under which they labor, irreparable mischief to said meeting-house, and a destruction of the same in the character ia which it has been held and enjoyed, &e.
Such are the material averments in the bill, and which in this appeal must be taken as true. Now we consider the law well settled, that although a Court of Equity will not grant an injunction to restrain a trespasser, merely because he is a trespasser, yet it will interfere, where the injury is irreparable, or where full and adequate relief cannot be obtained at law, or where the trespass goes to the destruction of the property in the character in which it has been held and enjoyed, or where it is necessary to prevent a multiplicity of suits. White vs. Flannigan and others, 1 Md., 525; Shipley vs. Roane, 7 Md., 408.
The wrongs complained of in this ease are certainly not trespasses of an ordinary character, for which adequate and compensatory damages may be obtained by an action at law. They are continuing, tending to deprive the complainants of their rights in the future as in the past — subversive of the plainly declared purposes of the trust upon which this church was donated, and destructive of the character in which it has been held and enjoyed, “ namely as an edifice set apart for divine worship by a society of Christians called Methodists.” As such it has been held and used for more than seventy years, and here during all this period, the beneficiaries under this deed have been accustomed to worship in the form and *38according to tbe doctrines of their distinctive religious faith, and shall it be said that wrong-doers without color of title, can take possession of a church thus dedicated to 'pious uses, obstruct and hinder ministers in the discharge of the duties of their holy calling, deprive members of rights secured to them under the solemn sanctions of the law, in a word, shall a trust like this be perverted, and a^ Court of Equity powerless to grant relief? unable to stretch forth its strong and menacing, ■ yet protecting arm, and enjoin the perpetration of wrongs like these? That parties must Seek' redress in damages by an action at law? By what standard could damages be estimated in such a case; or what pecuniary compensation could atone for the invasion and loss of religious rights and privileges, which in all ages and countries, Christian men have justly reckoned beyond all price.
(Decided 12th January, 1869.)
Moreover, if it be conceded that for such wrongs, parties have a full and adequate remedy at law, taking into consideration the number of beneficiaries entitled under this “deed of trust/’ to what vexatious litigation and recuring multiplicity of suits, would such continuing acts of trespass inevitably lead!
In any aspect, therefore, in which this case may be viewed, assuming all the averments in the bill to be true, we are of opinion that the complainants are entitled to the relief prayed. And such seems to be the uniform tenor of decisions in this country. Beatty & Ritchie vs. Kurtz, et al., 2 Peters, 579; Winnebrenner vs. Colder, et al., 43 Pa., 244; Brunnenmeyer vs. Buhre, et al., 32 Illinois, 192, and Wiswell vs. First Congregational Church, 14 Ohio, 30.
In regard to the supposed merits of this case, which were discussed with so much earnestness, by the respective solicitors, we express no opinion. They can only be considered when the answer is filed, and upon motion to dissolve the injunction.

Order affirmed and cause remanded.

Stewaet, J., dissented.